 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN HUGHEY and JESSICA                          No. 2:14-cv-00037 TLN AC
      HUGHEY,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      DAN DRUMMOND, et al.,
15
                         Defendants.
16

17

18          Before the court is defendant Christopher Wright’s motion to compel discovery, filed

19   October 25, 2018, with an initial hearing date of November 14, 2018 requested. ECF No. 83. On

20   October 25, 2018, the court re-set the hearing for November 28, 2018 due to the unavailability of

21   the requested date. ECF No. 24. On November 26, 2018, defendant re-noticed his motion to be

22   heard on December 19, 2018. ECF No. 85. Discovery in this matter was to be completed by

23   December 7, 2018. ECF No. 82. The court’s pre-trial scheduling order specified that

24   “completed’ means that all discovery shall have been conducted so that all depositions have been

25   taken and any disputes relative to discovery shall have been resolved by appropriate order if

26   necessary and, where discovery has been ordered, the order has been obeyed.” ECF No. 70.

27          Defendant’s motion to compel is untimely and therefore will not be considered. The

28   parties are free to continue to engage in informal negotiations regarding discovery, but the right to
                                                       1
 1   seek enforcement by this court concluded no later than December 7, 2018. ECF No. 82. Because
 2   defendant’s motion (ECF No. 83) is untimely it is DENIED and the hearing set for December 19,
 3   2018 is VACATED.
 4          IT IS SO ORDERED.
 5   DATED: December 12, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
